Order entered January 15, 2014




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-13-00442-CR

                                  ROCKY MORRIS, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 291st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F95-01315-U

                                             ORDER
       This appeal follows the trial court’s findings pursuant to article 64.04 of the Texas Code

of Criminal Procedure regarding the results of the post-conviction DNA testing conducted in the

case. The record reflects that appellant was represented by counsel in the trial court proceedings

on his motion, but he is not represented by counsel on appeal.             The Court has before it

appellant’s January 2, 2014 motion to appoint counsel. The Court GRANTS the motion as

follows.

       We ORDER the trial court to conduct a hearing to determine whether appellant is

entitled to court-appointed counsel in this appeal. If the trial court finds that appellant is entitled

to court-appointed counsel, we ORDER the trial court to appoint an attorney to represent

appellant in the appeal. If the trial court finds that appellant is not entitled to court-appointed
counsel, the trial court shall determine whether appellant will retain counsel to represent him in

the appeal and, if so, the name, State Bar number, and contact information for retained counsel.

        We ORDER the trial court to transmit a record of the hearing, including findings of fact,

any orders, and any supporting documentation, to this Court within THIRTY DAYS of the date

of this order. We further ORDER that the supplemental clerk’s record contain the trial court’s

completed certification of appellant’s right to appeal. See TEX. R. APP. P. 25.2(a), (d).

        We ABATE the appeal to allow the trial court to comply with the order. The appeal will

be reinstated thirty days from the date of this order or when the findings are received, whichever

is earlier.


                                                      /s/     DAVID EVANS
                                                              JUSTICE